USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 1 of 26


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

 MELODY CALLANTINE, on behalf of )
 herself, her minor children K.C. and L.C., )
 and all others similarly situated,         )
                                            )
                                                             Case No.: 3:20-cv-00801-DRL-MGG
                 Plaintiff,                 )
                                            )
 v.                                         )
                                            )
                                            )
 4E BRANDS NORTH AMERICA, LLC,              )
                                            )
                 Defendant.                 )

                      DEFENDANT 4E BRANDS NORTH AMERICA, LLC’S
                         ANSWER TO CLASS ACTION COMPLAINT

         For its answer to the Class Action Complaint (“Complaint”) filed by plaintiff Melody

Callantine (on behalf of herself, her minor children K.C. and L.C., and all others similarly situated)

(“plaintiff”), defendant 4E Brands North America, LLC (“4E Brands”) on behalf of itself only and

no other entity, denies, admits, and avers as follows:

                                          Nature of the Action

         1.        The plaintiff brings this class action to secure redress for the acts of 4e Brands in

placing defective hand sanitizer into the stream of commerce containing poisonous chemical

methanol and for misrepresentations on its packaging related to the active ingredients in and

effectiveness of the hand sanitizer pursuant to the Indiana Products Liability Act, Ind. Code §§ 34-

20-2-1, et seq., and the Indiana Deceptive Consumer Sales Act, Ind. Code §§ 24-5-0.5-1, et seq.

         ANSWER:          For its answer to paragraph 1, 4E Brands admits and avers that plaintiff

purports to bring a class action that seeks redress under Indiana Products Liability Act, Ind. Code

§§ 34-20-2-1, et seq., and the Indiana Deceptive Consumer Sales Act, Ind. Code §§ 24-5-0.5-1, et




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 2 of 26


seq., arising out of plaintiff’s purported purchase and use of certain hand sanitizer products

distributed by 4E Brands. Except as expressly admitted and averred herein, 4E Brands denies each

and every averment in paragraph 1.

                                        Venue and Jurisdiction

         2.        This Court has jurisdiction pursuant to Ind. R. Trial P. 4.4 because 4e Brands does

business and furnished goods in the state of Indiana.

         ANSWER:          For its answer to paragraph 2, 4E Brands states that this allegation is no

longer applicable in light of the removal of this case to the United States District Court for the

Northern District of Indiana. To the extent a response is required, however, 4E Brands admits and

avers that at the time this action was filed and prior to removal, the State of Indiana, In the St.

Joseph Superior/Circuit Court had jurisdiction over this action. Except as expressly admitted and

averred herein, 4E Brands denies each and every averment in paragraph 2.

         3.        Venue is proper in St. Joseph County as the county in which one or more individual

plaintiffs reside.

         ANSWER:          In light of its removal of the action to Federal Court, 4E Brands denies the

allegations in paragraph 3.

                                                 Parties

         4.        Ms. Callantine is a resident of the state of Indiana who resides at 312 E. Louis

Street, Osceola, St. Joseph County, Indiana 46561.

         ANSWER:          4E Brands lacks sufficient information and knowledge to admit or deny the

averments in paragraph 4, and on that basis denies each and every averment contained therein.

         5.        K.C. is the ten-year-old minor son of Ms. Callantine. L.C. is the six-year-old minor

daughter of Ms. Callantine.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 3 of 26


         ANSWER:          4E Brands lacks sufficient information and knowledge to admit or deny the

averments in paragraph 5, and on that basis denies each and every averment contained therein.

         6.        4e Brands is a for-profit corporation organized and existing under the laws of the

state of Texas with a principal office located at 17806 West Interstate 10, Suite 300, San Antonio,

Texas 78257-8222.

         ANSWER:          For its answer to paragraph 6, 4E Brands admits and avers that it is a Texas

corporation headquartered in Texas. Except as expressly admitted and averred herein, 4E Brands

denies each and every averment in paragraph 6.

         7.        4e Brands manufactures, distributes, and sells products in the personal, home, and

animal care markets, including hand sanitizer.

         ANSWER:          For its answer to paragraph 7, 4E Brands admits and avers that it distributes

various products, including certain hand sanitizer products. Except as expressly admitted and

averred herein, 4E Brands denies each and every averment in paragraph 7.

                                Facts Supporting All Causes of Action

         8.        4e Brands manufactures, distributes, and sells Blumen Hand Sanitizer throughout

the state of Indiana, including at Costco Wholesale retail locations.

         ANSWER:          For its answer to paragraph 8, 4E Brands admits and avers that it distributes

Blumen brand hand sanitizer in the state of Indiana (indirectly, through various distribution

channels), and that at various times, these sanitizers have been sold through various retail outlets

including Costco Wholesale retail locations. Except as expressly admitted and averred herein, 4E

Brands denies each and every averment in paragraph 8.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 4 of 26


         9.        Among other things, the Blumen Hand Sanitizer packaging states that its active

ingredient is seventy percent (70%) Ethyl Alcohol. It also contains representations about the

sanitizer, such as “KILLS UP TO 99.9% OF GERMS” and “ETHYL ALCOHOL 70%.”

         ANSWER:          For its answer to paragraph 9, 4E Brands admits and avers that plaintiff

purports to recite certain representations that allegedly were made on Blumen Hand Sanitzer

packaging, and that the referenced packaging is the best evidence of its contents. Except as

expressly admitted and averred herein, 4E Brands denies each and every averment in paragraph 9.

         10.       Ethyl Alcohol, or ethanol, is a grain-based alcohol that is commonly used as an

active ingredient in hand sanitizer. Ethyl alcohol is generally considered a safe substance that is

used in a variety of other applications, including cosmetics, beer, liquor, and even food.

         ANSWER:          For its answer to paragraph 10, 4E Brands admits and avers that ethyl

alcohol is an ingredient used in its hand sanitizer products. Except as expressly admitted and

averred herein, 4E Brands denies each and every averment in paragraph 10.

         11.       In or around July of 2020, Ms. Callantine purchased a 33.8 ounce bottle of Blumen

Hand Sanitizer at the Costco Wholesale location in Mishawaka, Indiana. She purchased the hand

sanitizer to protect her family against germs, and particularly the virus Coronavirus Disease 2019

(COVID-19).

         ANSWER:          4E Brands lacks sufficient information and knowledge to admit or deny the

averments in paragraph 11, and on that basis denies each and every averment contained therein.

         12.       Ms. Callantine and her family subsequently kept the Blumen Hand Sanitizer near

the door at their home and used about half of the bottle in its intended manner for cleaning,

disinfection, and hand hygiene to protect against the spread of viruses and other germs. After

using the product, K.C. and L.C. has severe side effects, including headaches and vomiting.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 5 of 26


         ANSWER:          4E Brands lacks sufficient information and knowledge to admit or deny the

averments in paragraph 12, and on that basis denies each and every averment contained therein.

         13.       Food and Drug Administration (“FDA”) testing of Blumen Hand Sanitizer

conducted around early July of 2020 discovered that the sanitizer contained methanol, or wood

alcohol, and lower levels of ethyl alcohol than suggested on the packaging. Methanol is a volatile,

highly flammable alcohol that is commonly used to create fuel, solvents, and antifreeze. Unlike

ethyl alcohol, it is poisonous to humans.

         ANSWER:          For its answer to paragraph 13, 4E Brands specifically denies that the FDA

tested Blumen Hand Sanitizer in early July 2020, that this FDA testing revealed “that the sanitizer

contained methanol, or wood alcohol, and lower levels of ethyl alcohol than suggested on the

packaging,” or that any of the product lots that the FDA tested ever entered the marketplace. 4E

brands admits and avers that the FDA findings plaintiffs purport to quote or characterize are the

best evidence of their contents. Except as expressly admitted and averred herein, 4E Brands denies

each and every averment in paragraph 13.

         14.       As a result, the FDA recommended that 4e Brands issue a recall and imposed an

import ban on many Blumen products.

         ANSWER:          For its answer to paragraph 14, 4E Brands admits and avers that plaintiff

purports to reference and characterize certain “recommendations” made by the Food and Drug

Administration and that these “recommendations” are the best evidence of their contents. Except

as expressly admitted and averred herein, 4E Brands denies each and every averment in paragraph

14.

         15.       On or about July 16, 2020, 4e Brands initiated a voluntary recall of its Blumen

Hand Sanitizer products. Ms. Callantine subsequently received a recall notice.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 6 of 26


         ANSWER:          For its answer to paragraph 15, 4E Brands admits and avers that on or about

July 11, 2020, it initiated a voluntary recall of certain lots of Blumen Hand Sanitizer products.

Except as expressly admitted and averred herein, 4E Brands denies each and every averment in

paragraph 15.

         16.       The recall notice states that Blumen products sold between May 11, 2020 and July

19, 2020 contain methanol. It further states that substantial methanol exposure can result in nausea,

vomiting, headache, blurred vision, blindness, seizures, coma, and permanent damage to the

nervous system or death. All persons who use the product are at risk for potential methanol

poisoning. Young children, adolescents, and even adults who accidentally ingest these products

are at most risk of methanol poisoning. An example of the recall notice is attached as Exhibit 1.

         ANSWER:          For its answer to paragraph 16, 4E Brands denies that the recall notice

plaintiffs reference states the hand sanitizer product actually “contains methanol” (the recall notice

states the products are being recalled “due to possible contamination with methyl alcohol.”) 4E

Brands further admits and avers that the “recall notice” plaintiff purports to reference and

characterize is the best evidence of its contents. Except as expressly admitted and averred herein,

4E Brands denies each and every averment in paragraph 16.

         17.       Upon information and belief, Blumen Hand Sanitizer has been sold to consumers

throughout the state of Indiana containing methanol and misleading labeling.

         ANSWER:          4E Brands lacks sufficient information and knowledge to admit or deny the

averments in paragraph 17, and on that basis denies each and every averment contained therein.

         18.       The plaintiff and class members have suffered concrete harm as a result of the

actions of 4e Brands actions, including but not limited to aggravation, emotional distress, personal

injury, and statutory damages.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 7 of 26


         ANSWER:          4E Brands denies each and every allegation in paragraph 18.

                                      Count I: Defective Product

         19.       The plaintiff incorporates and realleges the foregoing allegations of the Complaint

as though fully set forth herein.

         ANSWER:          For its answer to paragraph 19, 4E Brands refers to and incorporates by

reference each of its responses to the preceding paragraphs in the Complaint.

         20.       Under the Indiana Products Liability Act, any person who places into the stream of

commerce any product in a defective condition unreasonably dangerous to any user or consumer

is subject to liability for physical harm caused by that product to the user or consumer. Ind. Code

§ 34-20-2-1.

         ANSWER:          Paragraph 20 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

admits and avers that plaintiff purports to reference and characterize the requirements of the

Indiana Products Liability Act (Ind. Code § 34-20-2-1) (“Act”), and that the Act is the best

evidence of its contents. Except as expressly admitted and averred herein, 4E Brands denies each

and every averment in paragraph 20.

         21.       A product is in a defective condition if, at the time it is conveyed by the seller to

another party, it is in a condition: (1) not contemplated by reasonable persons among those

considered expected users or consumers of the product; and (2) that will be unreasonably

dangerous to the expected user or consumer when used in reasonably expectable ways of handling

or consumption. Ind. Code § 34-20-4-1.

         ANSWER:          Paragraph 21 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 8 of 26


admits and avers that plaintiff purports to reference and characterize the requirements of the Ind.

Code § 34-20-4-1 and that the referenced code section is the best evidence of its contents. Except

as expressly admitted and averred herein, 4E Brands denies each and every averment in paragraph

21.

         22.       The plaintiff and her minor children are “users or consumers” as those terms are

used in the Indiana Products Liability Act.

         ANSWER:          Paragraph 22 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

denies each and every averment in paragraph 22.

         23.       4e Brands is a “manufacturer or seller” as those terms are used in the Indiana

Products Liability Act.

         ANSWER:          Paragraph 23 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

denies each and every averment in paragraph 23.

         24.       4e Brands placed Blumen Hand Sanitizer into the stream of commerce by, among

other things, selling and distributing the product to Costco Wholesale and other retailers in the

state of Indiana.

         ANSWER:          For its answer to paragraph 24, 4E Brands admits and avers that it

distributed through retailers certain Blumen Hand Sanitizer products to retailers in Indiana,

including Costco Wholesale. Except as expressly admitted and averred herein, 4E Brands lacks

sufficient information and knowledge to admit or deny the remaining allegations in paragraph 24

and on that basis denies each and every averment contained therein.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 9 of 26


         25.       The hand sanitizer was unreasonably dangerous for use as hand sanitizer because it

contained methanol as an active ingredient, which is poisonous for human consumption, in lieu of

or in addition to ethyl alcohol.

         ANSWER:          4E Brands denies the allegations in paragraph 25.

         26.       As a direct and proximate cause of the acts and omissions of 4e Brands, the plaintiff

and her minor children suffered injuries, the effects of which could be permanent and lasting.

         ANSWER:          4E Brands denies the allegations in paragraph 26.

         For its answer to the unnumbered paragraph immediately following paragraph 26 of the

Complaint, 4E Brands admits and avers that plaintiff purports to seek the remedies set forth in this

paragraph. Except as expressly admitted and averred herein, 4E Brands denies the allegations in

this unnumbered paragraph.

         WHEREFORE, 4E Brands prays that the Court determine and adjudge:

                   a) that this suit cannot be maintained as a class action;

                   b) that the Complaint be dismissed on the merits;

                   c) that plaintiffs take nothing by the Complaint;

                   d) that 4E Brands be awarded its costs, disbursements, attorneys’ fees, and

                      expenses incurred herein; and

                   e) that 4E Brands be awarded such other and further relief as the Court may

                      deem proper.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 10 of 26


 DATED: October 27, 2020                         Respectfully submitted,

                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP



                                            By: /s/ Scott B. Cockrum
                                                Scott B. Cockrum (20840-45)
                                                2211 Main Street, Suite 3-2A
                                                Highland, IN 46322
                                                T:219-440-0602/F: 219.440.0601
                                                Scott.Cockrum@lewisbrisbois.com
                                                COUNSEL FOR DEFENDANT 4E BRANDS
                                                NORTH AMERICA, LLC


                                      Count II: Failure to Warn

         27.       The plaintiff incorporates and realleges the foregoing allegations of the Complaint

as though fully set forth herein.

         ANSWER:          For its answer to paragraph 27, 4E Brands refers to and incorporates by

reference each of its responses to the preceding paragraphs in the Complaint.

         28.       A product is also defective under the Indiana Products Liability Act if the seller

fails to: (1) properly package or label the product to give reasonable warnings of danger about the

product; or (2) give reasonably complete instructions on proper use of the product. Ind. Code §

34-20-4-2.

         ANSWER:          Paragraph 28 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

admits and avers that plaintiff purports to reference and characterize the requirements of the

Indiana Products Liability Act (Ind. Code § 34-20-4-2) (“Prod. Act”), and that the Prod. Act is the

best evidence of its contents. Except as expressly admitted and averred herein, 4E Brands denies

each and every averment in paragraph 28.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 11 of 26


         29.       4e Brands failed to identify methanol as an active ingredient in its hand sanitizer,

let alone provide reasonable warning to consumers that an active ingredient in its hand sanitizer is

poisonous to humans and can cause severe and permanent injuries.

         ANSWER:          4E Brands denies the allegations in paragraph 29.

         30.       4e Brands further failed to provide reasonably complete instructions on proper use

of the product, to the extent any such uses exist.

         ANSWER:          4E Brands denies the allegations in paragraph 30.

         31.       As a direct and proximate result of the acts and omissions of 4e Brands, the plaintiff

suffered injuries, the effects of which could be permanent and lasting.

         ANSWER:          4E Brands denies the allegations in paragraph 31.

         For its answer to the unnumbered paragraph immediately following paragraph 31 of the

Complaint, 4E Brands admits and avers that plaintiff purports to seek the remedies set forth in this

paragraph. Except as expressly admitted and averred herein, 4E Brands denies the allegations in

this unnumbered paragraph.

         WHEREFORE, 4E Brands prays that the Court determine and adjudge:

                      a) that this suit cannot be maintained as a class action;

                      b) that the Complaint be dismissed on the merits;

                      c) that plaintiffs take nothing by the Complaint;

                      d) that 4E Brands be awarded its costs, disbursements, attorneys’ fees, and

                          expenses incurred herein; and

                      e) that 4E Brands be awarded such other and further relief as the Court may

                          deem proper.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 12 of 26


 DATED: October 27, 2020                         Respectfully submitted,

                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP



                                            By: /s/ Scott B. Cockrum
                                                Scott B. Cockrum (20840-45)
                                                2211 Main Street, Suite 3-2A
                                                Highland, IN 46322
                                                T:219-440-0602/F: 219.440.0601
                                                Scott.Cockrum@lewisbrisbois.com
                                                COUNSEL FOR DEFENDANT 4E BRANDS
                                                NORTH AMERICA, LLC


                          Count III: Indiana Deceptive Consumer Sales Act

         32.       The plaintiff incorporates and realleges the foregoing allegations of the Complaint

as though fully set forth herein.

         ANSWER:          For its answer to paragraph 32, 4E Brands refers to and incorporates by

reference each of its responses to the preceding paragraphs in the Complaint.

         33.       Pursuant to the Indiana Deceptive Consumer Sales Act, a supplier who commits an

unfair, abusive, or deceptive act, omission, or practice in connection with a consumer transaction

violates the act.

         ANSWER:          Paragraph 33 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

admits and avers that plaintiff purports to reference and characterize the requirements of the

Indiana Deceptive Consumer Sales Act, and that this referenced law is the best evidence of its

contents. Except as expressly admitted and averred herein, 4E Brands denies each and every

averment in paragraph 33.

         34.       The plaintiff is a “person” as that term is defined in Indiana Code § 24-5-0.5-

2(a)(2).


4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 13 of 26


         ANSWER:          Paragraph 34 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

admits and avers that plaintiff purports to reference and characterize the requirements of the Ind.

Code § 24-5-0.5-2(a)(2) and that this referenced code section is the best evidence of its contents.

Except as expressly admitted and averred herein, 4E Brands denies each and every averment in

paragraph 34.

         35.       4e Brands is a “supplier” as that term is defined in Indiana Code § 24-5-0.5-2(a)(3).

         ANSWER:          Paragraph 35 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

admits and avers that plaintiff purports to reference and characterize the requirements of the Ind.

Code § 24-5-0.5-2(a)(3) and that this referenced code section is the best evidence of its contents.

Except as expressly admitted and averred herein, 4E Brands denies each and every averment in

paragraph 35.

         36.       The plaintiff acquired the Blumen Hand Sanitizer in a “consumer transaction” at a

Costco Wholesale retail location as that term is defined in Indiana Code § 24-5-0.5-2(a)(1).

         ANSWER:          Paragraph 36 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

admits and avers that plaintiff purports to reference and characterize the requirements of the Ind.

Code § 24-5-0.5-2(a)(1) and that this referenced code section is the best evidence of its contents.

Except as expressly admitted and averred herein, 4E Brands denies each and every averment in

paragraph 36.

         37.       A supplier violates the Indiana Deceptive Consumer Sales Act when it engages in

acts and representations as to the subject matter of a consumer transaction that constitute deceptive




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 14 of 26


acts, which include that the product: (a) has characteristics, uses, or benefits it does not have which

the supplier knows or should reasonably know it does not have; and (b) is of a particular standard,

quality, grade, style, or model, if it is not and if the supplier knows or should reasonably know that

it is not.

           ANSWER:        Paragraph 37 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

admits and avers that plaintiff purports to reference and characterize the requirements of the

Indiana Deceptive Consumer Sales Act and that this referenced law is the best evidence of its

contents. Except as expressly admitted and averred herein, 4E Brands denies each and every

averment in paragraph 37.

           38.     4e Brands violated the Indiana Deceptive Consumer Sales Act by, among other

things, representing that the (a) hand sanitizer contained only ethyl alcohol as an active ingredient;

(b) that the product contained 70% ethyl alcohol; (c) that the product did not contain methanol;

and (d) that the product kills 99.99% of germs.

           ANSWER:        4E Brands denies the allegations in paragraph 38.

           39.     These deceptive acts are incurable because, among other reasons, the plaintiff relied

upon them when purchasing the hand sanitizer and consumed the product in reliance upon the

deceptive acts, resulting in personal injury.

           ANSWER:        4E Brands denies the allegations in paragraph 39.

           40.     As a direct and proximate cause of acts and omissions of 4e Brands, the plaintiff

suffered actual damages, including personal injuries, the effects of which could be permanent and

lasting.

           ANSWER:        4E Brands denies the allegations in paragraph 40.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 15 of 26


         41.       The Indiana Deceptive Consumer Sales Act permits the plaintiff to recover her

actual damages or statutory damages of $500.00 per violation, whichever is greater, and attorneys’

fees, along with treble damages for willful acts.

         ANSWER:          Paragraph 41 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

admits and avers that plaintiff purports to reference and characterize the requirements of the

Indiana Deceptive Consumer Sales Act and that that this referenced law is the best evidence of its

contents. Except as expressly admitted and averred herein, 4E Brands denies each and every

averment in paragraph 41.

         42.       An award of treble damages is appropriate because the acts of 4e Brands were

willful and showed a reckless disregard for the rights of the plaintiff.

         ANSWER:          4E Brands denies the allegations in paragraph 42.

         For its answer to the unnumbered paragraph immediately following paragraph 42 of the

Complaint, 4E Brands admits and avers that plaintiff purports to seek the remedies set forth in this

paragraph. Except as expressly admitted and averred herein, 4E Brands denies the allegations in

this unnumbered paragraph.

         WHEREFORE, 4E Brands prays that the Court determine and adjudge:

                   a) that this suit cannot be maintained as a class action;

                   b) that the Complaint be dismissed on the merits;

                   c) that plaintiffs take nothing by the Complaint;

                   d) that 4E Brands be awarded its costs, disbursements, attorneys’ fees, and

                      expenses incurred herein; and

                   e) that 4E Brands be awarded such other and further relief as the Court may




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 16 of 26


                      deem proper.



 DATED: October 27, 2020                           Respectfully submitted,

                                                   LEWIS BRISBOIS BISGAARD & SMITH LLP



                                             By: /s/ Scott B. Cockrum
                                                 Scott B. Cockrum (20840-45)
                                                 2211 Main Street, Suite 3-2A
                                                 Highland, IN 46322
                                                 T:219-440-0602/F: 219.440.0601
                                                 Scott.Cockrum@lewisbrisbois.com
                                                 COUNSEL FOR DEFENDANT 4E BRANDS
                                                 NORTH AMERICA, LLC


                                     Count IV: Class Action Claims

         43.       The plaintiff incorporates and realleges the foregoing allegations of the Complaint

as though fully set forth herein.

         ANSWER:          For its answer to paragraph 43, 4E Brands refers to and incorporates by

reference each of its responses to the preceding paragraphs in the Complaint.

         44.       The plaintiff brings these claims on behalf of a class pursuant to Ind. R. Trial P. 23,

consisting of (a) all Indiana residents, (b) who, within two years of the filing of this action, (c)

purchased any type of Blumen Hand Sanitizer, (d) placed into the stream of commerce by 4e

Brands or its affiliates or related companies, (e) that contained methanol as an active ingredient.

         ANSWER:          For its answer to paragraph 44, 4E Brands admits and avers that plaintiff

purports to assert putative class claims. Except as expressly admitted and averred herein, 4E

Brands denies the allegations in paragraph 44.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 17 of 26


         45.       Upon information and belief, and based upon the nature of the distribution of

Blumen Hand Sanitizer to Costco Wholesale retail locations and other retailers, the class is so

numerous that joinder of all members is impractical.

         ANSWER:          Paragraph 45 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

denies the allegations in paragraph 45.

         46.       There are questions of law and fact common to the class that predominate over any

questions affecting only individual class members. The predominant common questions include

(a) whether 4e Brands placed products into the stream of commerce containing methanol as an

active ingredient; (b) whether 4e Brands falsely represented that the products contained 70% ethyl

alcohol; (c) whether 4e Brands failed to warn consumers that its products contained methanol as

an active ingredient; and (d) whether the presentations made by 4e Brands on its packaging

violated the Indiana Deceptive Consumer Practices Act.

         ANSWER:          Paragraph 46 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

denies the allegations in paragraph 46.

         47.       The claims of the plaintiff are typical of the claims of the class members because,

among other things, all of the class members purchased Blumen Hand Sanitizer products

containing methanol and packaging with deceptive representations and therefore are entitled to

actual and statutory damages.

         ANSWER:          Paragraph 47 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

denies the allegations in paragraph 47.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 18 of 26


         48.       The plaintiff will fairly and adequately protect the interests of the class.

         ANSWER:          Paragraph 48 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

denies the allegations in paragraph 48.

         49.       The questions of law or fact common to the members of the class set forth above

predominate over any questions affecting only individual members.

         ANSWER:          Paragraph 49 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

denies the allegations in paragraph 49.

         50.       A class action is superior to other available methods for the fair and efficient

adjudication of the controversary. The interest of class members in individually controlling the

prosecution of separate claims against defendant is small because it is not economically feasible

to bring individual actions.

         ANSWER:          Paragraph 50 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

denies the allegations in paragraph 50.

         51.       The plaintiff has retained counsel with experience litigating class actions, product

liability claims, and claims involving unlawful business practices. Neither the plaintiff nor her

counsel have any interests which might cause them not to vigorously pursue this action.

         ANSWER:          Paragraph 51 purports to state a legal conclusion, and not a factual

allegation to which a response is required. To the extent a response may be required, 4E Brands

denies the allegations in paragraph 51.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 19 of 26


         For its answer to the unnumbered paragraph immediately following paragraph 51 of the

Complaint, 4E Brands admits and avers that plaintiff purports to seek the remedies set forth in this

paragraph. Except as expressly admitted and averred herein, 4E Brands denies the allegations in

this unnumbered paragraph.

         WHEREFORE, 4E Brands prays that the Court determine and adjudge:

                   a) that this suit cannot be maintained as a class action;

                   b) that the Complaint be dismissed on the merits;

                   c) that plaintiffs take nothing by the Complaint;

                   d) that 4E Brands be awarded its costs, disbursements, attorneys’ fees, and

                      expenses incurred herein; and

                   e) that 4E Brands be awarded such other and further relief as the Court may

                      deem proper.

 DATED: October 27, 2020                          Respectfully submitted,

                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP



                                            By: /s/ Scott B. Cockrum
                                                Scott B. Cockrum (20840-45)
                                                2211 Main Street, Suite 3-2A
                                                Highland, IN 46322
                                                T:219-440-0602/F: 219.440.0601
                                                Scott.Cockrum@lewisbrisbois.com
                                                COUNSEL FOR DEFENDANT 4E BRANDS
                                                NORTH AMERICA, LLC




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 20 of 26


                                   DEMAND FOR JURY TRIAL

          4E Brands demands a trial by jury for all claims so triable.

 DATED: October 27, 2020                         Respectfully submitted,

                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP



                                           By: /s/ Scott B. Cockrum
                                               Scott B. Cockrum (20840-45)
                                               2211 Main Street, Suite 3-2A
                                               Highland, IN 46322
                                               T:219-440-0602/F: 219.440.0601
                                               Scott.Cockrum@lewisbrisbois.com
                                               COUNSEL FOR DEFENDANT 4E BRANDS
                                               NORTH AMERICA, LLC


                                         GENERAL DENIAL

          4E Brands denies each and every allegation in the Complaint not specifically admitted

herein.

                                    AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

          The Complaint fails to state any claim against 4E Brands upon which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

          Some or all of plaintiffs’ claims for damages or other relief are barred because plaintiff did

not provide adequate notice or pre-suit notice.

                                THIRD AFFIRMATIVE DEFENSE

          Plaintiff and putative class members lack standing to assert claims relating to products they

did not purchase.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 21 of 26


                             FOURTH AFFIRMATIVE DEFENSE

         The asserted claims are barred to the extent plaintiff and putative class members did not

sustain any legal injury.

                               FIFTH AFFIRMATIVE DEFENSE

         Any claim for damages, restitution, or other monetary recovery by plaintiff or on behalf of

persons claimed to be members of the purported classes must be offset and reduced by the value

received from the products purchased.

                               SIXTH AFFIRMATIVE DEFENSE

         Because plaintiff and putative class members seek to recover payments made voluntarily

and deliberately, with knowledge or means of knowledge of all the material facts, their claims are

barred by the voluntary payment doctrine.

                             SEVENTH AFFIRMATIVE DEFENSE

         The claims of plaintiff and putative class members are time-barred, in whole or in part,

under the applicable statute of limitations, statute of repose, or by the doctrines of waiver, estoppel,

and/or laches.

                              EIGHTH AFFIRMATIVE DEFENSE

         Plaintiff and putative class members may be barred, in whole or in part, from recovery

because they have made statements or taken actions which estop them from asserting their claims.

                               NINTH AFFIRMATIVE DEFENSE

         To the extent plaintiff or putative class members have alleged any damage, the sole and

proximate cause of the alleged damage sustained by plaintiffs or the putative classes results from

the actions, inactions or negligence, in whole or in part, of persons other than 4E Brands for whose




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 22 of 26


actions, inactions or negligence, in whole or in part, 4E Brands is in no way liable. Plaintiff and

the putative classes are not, therefore, entitled to recover from 4E Brands in this action.

                               TENTH AFFIRMATIVE DEFENSE

         Plaintiff and putative class members may be barred from recovery, in whole or in part, due

to the intervening cause of another party.

                            ELEVENTH AFFIRMATIVE DEFENSE

         Plaintiff and putative class members who abused or misused the products at issue are

barred, in whole or in part, from recovery.

                             TWELFTH AFFIRMATIVE DEFENSE

         Plaintiffs and putative class members who have received full remedies or otherwise have

returned their product under the 4E Brand recall, or who otherwise destroyed or disposed of the

allegedly defective products may be barred, in whole or in part, from recovery.

                           THIRTEENTH AFFIRMATIVE DEFENSE

         Plaintiff and putative class members may be barred from recovery, in whole or in part,

because, in this or other courts, they have brought actions and have received judgments, on parts

of some or all claims asserted herein.

                          FOURTEENTH AFFIRMATIVE DEFENSE

         Plaintiffs and the putative classes may not seek equitable relief because they have an

adequate remedy at law.

                            FIFTEENTH AFFIRMATIVE DEFENSE

         The claims of plaintiff and the putative classes are barred to the extent they have failed to

mitigate damages.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 23 of 26


                            SIXTEENTH AFFIRMATIVE DEFENSE

         The claims of plaintiff and the putative classes are barred, in whole or in part, by the

doctrines of res judicata, collateral estoppel, and/or other similar doctrines.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

         The claims of plaintiff and the putative classes are barred, in whole or in part, by the

doctrine of mootness.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

         The claims of plaintiff and the putative classes are barred, in whole or in part, by their

release of those claims.

                           NINETEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims, to the extent premised on a claimed safety-defect, are preempted or

otherwise within the primary jurisdiction of actions taken or decisions made by the Food and Drug

Administration..

                            TWENTIETH AFFIRMATIVE DEFENSE

         To the extent plaintiff or putative class members sustained any damages caused by products

distributed by 4E Brands, such product was intended for, and sold to, a knowledgeable and

sophisticated user, over whom 4E Brands had no control or who was fully informed as to the risks

and dangers, if any, associated with such product and the precautions, if any, required to avoid

those risks and dangers. By reason thereof, 4E Brands had no duty to warn or to further warn the

knowledgeable users of the risks and dangers, if any, associated with the product.

                           TWENTY-FIRST AFFIRMATIVE DEFENSE

         The purported causes of action asserted in the Complaint are barred in whole or in part

because plaintiff and putative class members were never in privity of contract with 4E Brands.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 24 of 26


                          TWENTY-SECOND AFFIRMATIVE DEFENSE

         4E Brands presently has insufficient knowledge or information upon which to form a belief

as to whether it may have additional, as yet unstated, affirmative defenses that govern the claims

asserted by plaintiff and on behalf of persons claimed to be members of the purported classes. 4E

Brands reserves the right to assert additional affirmative defenses as appropriate.

                           TWENTY-THIRD AFFIRMATIVE DEFENSE

         Under Indiana’s Comparative Fault Act, certain non-parties may bear comparative fault as

defined in the Act: UREPAR S. DE R.L. DE C.V. MONTE ALBAN, 311, NARVARTE, C.P.

03020, BENITO JUAREZ, MEXICO; CECILIO YAMIL OROZCO URIBE AV. BOSQUE

DE MINAS NO. 55, INT. 902, TORRE B, COL. BOSQUES DE LA HERRADURA,

HUIXQUILUCAN ESTADO DE MEXICO, C.P. 52783, MEXICO; PRESTA AYUDA FEPA

SA DE CV CALLE LUCERNA #62 INT 603 CUAUHTEMOC, JUAREZ, CP 06600, MEXICO.



         WHEREFORE, 4E Brands prays that the Court determine and adjudge:

                   a) that this suit cannot be maintained as a class action;

                   b) that the Complaint be dismissed on the merits;

                   c) that plaintiffs take nothing by the Complaint;

                   d) that 4E Brands be awarded its costs, disbursements, attorneys’ fees, and

                       expenses incurred herein; and

                   e) that 4E Brands be awarded such other and further relief as the Court may

                       deem proper.




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 25 of 26




 DATED: October 27, 2020            Respectfully submitted,

                                    LEWIS BRISBOIS BISGAARD & SMITH LLP



                               By: /s/ Scott B. Cockrum
                                   Scott B. Cockrum (20840-45)
                                   2211 Main Street, Suite 3-2A
                                   Highland, IN 46322
                                   T:219-440-0602/F: 219.440.0601
                                   Scott.Cockrum@lewisbrisbois.com
                                   COUNSEL FOR DEFENDANT 4E BRANDS
                                   NORTH AMERICA, LLC




4834-9152-3023.1
USDC IN/ND case 3:20-cv-00801-DRL-MGG document 7 filed 10/27/20 page 26 of 26


                                 CERTIFICATE OF SERVICE

        I certify that on the 27th day of October, 2020, a copy of the foregoing document was filed
electronically via Efile.incourts.gov. Notice of this filing will be sent to all Counsel of Record via
the Court's electronic filing system.

                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP

                                           By: s/ Scott B. Cockrum
                                               Scott B. Cockrum




4834-9152-3023.1
